DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 23 January 2020, claims 1-20 are presently pending in the application, of which, claims 1, 7 and 13 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The Examiner acknowledges the instant application claims the benefit of U.S. Provisional Application No. 62/909,369, filed 02 October 2019, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 23 January 2020, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
incrementing, by a computing device, a sequence number and generating an entry for a snapshot associated with obtained metadata for the snapshot, wherein the snapshot entry comprises a snapshot identifier for the snapshot and the incremented sequence number; 
setting, by the computing device, a current version flag in another entry for a file associated with a create event identified in the metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, a delete attribute, and the current version flag; and 
inserting, by the computing device, the file and snapshot entries into one or more indices in a catalog database to facilitate file search and restoration.
These limitations recite certain methods of mental processes, such as concepts performed in the human mind, such as observation, evaluation, judgement, etc. (see: 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the 
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-6 also do not integrate the abstract idea into a practical application. Notably, claims 2-6 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-6 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-6 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-6 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-6 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Tekade, Uday, et al (U.S. 2015/0142745 and known hereinafter as Tekade).

As per claim 1, Tekade teaches a method, comprising: 
incrementing, by a computing device, a sequence number (e.g. Tekade, see paragraphs [0153-0155], which discloses each request includes a reference name as well as a sequence number to describe the individual source target pairs.) and generating an entry for a snapshot associated with obtained metadata for the snapshot (e.g. Tekade, see paragraphs [0134-0136], which discloses snapshot operations create a data object instance representing a complete virtual copy of members of a collection using the resources of a specified virtual storage pool.), wherein the snapshot entry comprises a snapshot identifier for the snapshot and the incremented sequence number (e.g. Tekade, see paragraphs [0143-0146], which discloses a snapshot includes an identifier and sequence number.); 
setting, by the computing device, a current version flag in another entry for a file associated with a create event identified in the metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, a delete attribute, and the current version flag  (e.g. Tekade, see paragraphs [0024, 0300, 0302, 0307-0315], which discloses a current incremental backup of a data file using a change tracking bitmap, such that the data file associated with the current incremental backup can be restored from just the snapshot associated with the current incremental backup, where the incremental copy includes a file, event id and other metadata information.); and 
inserting, by the computing device, the file and snapshot entries into one or more indices in a catalog database to facilitate file search and restoration (e.g. Tekade, see paragraph [0296], which discloses a snapshot is catalog based on the fingerprint of the data object in each pool, where the snapshot operation and data movement request generates a set of parameters for the fingerprint and then inserts it into the catalog store.). 

Tekade teaches a non-transitory machine readable medium having stored thereon instructions for scalable file backup catalogs, the instructions comprising machine executable code that, when executed by at least one machine, causes the machine to: 
incrementing, by a computing device, a sequence number (e.g. Tekade, see paragraphs [0153-0155], which discloses each request includes a reference name as well as a sequence number to describe the individual source target pairs.) and generating an entry for a snapshot associated with obtained metadata for the snapshot (e.g. Tekade, see paragraphs [0134-0136], which discloses snapshot operations create a data object instance representing a complete virtual copy of members of a collection using the resources of a specified virtual storage pool.), wherein the snapshot entry comprises a snapshot identifier for the snapshot and the incremented sequence number (e.g. Tekade, see paragraphs [0143-0146], which discloses a snapshot includes an identifier and sequence number.); 
setting, by the computing device, a current version flag in another entry for a file associated with a create event identified in the metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, a delete attribute, and the current version flag  (e.g. Tekade, see paragraphs [0024, 0300, 0302, 0307-0315], which discloses a current incremental backup of a data file using a change tracking bitmap, such that the data file associated with the current incremental backup can be restored from just the snapshot associated with the current incremental backup, where the incremental copy includes a file, event id and other metadata information.); and 
inserting, by the computing device, the file and snapshot entries into one or more indices in a catalog database to facilitate file search and restoration (e.g. Tekade, see paragraph [0296], which discloses a snapshot is catalog based on the fingerprint of the data .

As per claim 13, Tekade teaches a computing device, comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for scalable file backup catalogs (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor.); and 
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor.): 
incrementing, by a computing device, a sequence number (e.g. Tekade, see paragraphs [0153-0155], which discloses each request includes a reference name as well as a sequence number to describe the individual source target pairs.) and generating an entry for a snapshot associated with obtained metadata for the snapshot (e.g. Tekade, see paragraphs [0134-0136], which discloses snapshot operations create a data object instance representing a complete virtual copy of members of a collection using the resources of a specified virtual storage pool.), wherein the snapshot entry comprises a snapshot identifier for the snapshot and the incremented sequence number (e.g. Tekade, see paragraphs [0143-0146], which discloses a snapshot includes an identifier and sequence number.); 
setting, by the computing device, a current version flag in another entry for a file associated with a create event identified in the metadata, wherein the file entry comprises a file identifier for the file, a create attribute comprising the incremented sequence number, a delete attribute, and the current version flag  (e.g. Tekade, see paragraphs [0024, 0300, 0302, 0307-0315], which discloses a current incremental ; and 
inserting, by the computing device, the file and snapshot entries into one or more indices in a catalog database to facilitate file search and restoration (e.g. Tekade, see paragraph [0296], which discloses a snapshot is catalog based on the fingerprint of the data object in each pool, where the snapshot operation and data movement request generates a set of parameters for the fingerprint and then inserts it into the catalog store.).

As per claims 2, 8, and 14, Tekade teaches the method of claim 1, the non-statutory medium of claim 7, and the device of claim 13, respectively, wherein the delete attribute comprises a default value upon creation of the file entry and the method further comprises resetting, by the computing device, the delete attribute based on another sequence number for another snapshot associated with other obtained metadata (e.g. Tekade, see paragraph [0170], which discloses read, write, duplicate and delete operations, where each written or copied object is identified by a unique handler that is derived from the content.). 

As per claims 3, 9, and 15, Tekade teaches the method of claim 2, the non-statutory medium of claim 8, and the device of claim 14, respectively, wherein the other obtained metadata comprises a file delete event associated with the file (e.g. Tekade, see paragraph [0214], which discloses deleting a snapshot based on a service policy scheduler, where the schedule is identified as a file delete event.). 

Tekade teaches the method of claim 2, the non-statutory medium of claim 8, and the device of claim 14, respectively, further comprising inserting, by the computing device, a new entry for the file into one of the indices, wherein the new file entry comprises the file identifier, another create attribute comprising the another sequence number, and another delete attribute (e.g. Tekade, see paragraph [0214], which discloses deleting a snapshot based on a service policy scheduler, where the schedule is identified as a file delete event.). 

As per claims 5, 11, and 17, Tekade teaches the method of claim 4, the non-statutory medium of claim 10, and the device of claim 16, respectively, wherein the other metadata comprises a file modify event for the file and the method further comprises resetting, by the computing device, the current version flag (e.g. Tekade, see paragraphs [0024, 0300, 0302, 0307-0315], which discloses a current incremental backup of a data file using a change tracking bitmap, such that the data file associated with the current incremental backup can be restored from just the snapshot associated with the current incremental backup, where the incremental copy includes a file, event id and other metadata information.). 

As per claims 6, 12, and 18, Tekade teaches the method of claim 1, the non-statutory medium of claim 7, and the device of claim 13, respectively, further comprising identifying, by the computing device, the file entry in one or more of the indices based on the set current version flag, in response to a received search request comprising the file identifier (e.g. Tekade, see paragraphs [0024, 0300, 0302, 0307-0315], which discloses a current incremental backup of a data file using a change tracking bitmap, such that the data file associated with the current incremental backup can be restored from just the snapshot associated with the current . 

As per claim 19, Tekade teaches the computing device of claim 18, wherein the processor is further configured to execute the machine executable code to further cause the processor to return the file retrieved from a cloud storage device in response to the received search request (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor within a network environment.). 

As per claim 20, Tekade teaches the computing device of claim 13, wherein the processor is further configured to execute the machine executable code to further cause the processor to obtain the metadata in response to a snapshot notification received from a node computing device and via one or more communication networks (e.g. Tekade, see Figure 17, which discloses memory coupled to a processor within a network environment.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 29, 2021